--------------------------------------------------------------------------------

Exhibit 10.6


At the 2011 Annual Meeting of Shareholders held on May 5, 2011, the Company’s
shareholders approved the MGIC Investment Corporation 2011 Omnibus Incentive
Plan (the “2011 Plan”), including a structure and list of performance goals (the
“listed goals”) for an annual bonus plan for the Company’s named executive
officers (these officers are the Chief Executive Officer, Chief Financial
Officer and the next three highest paid executive officers) which conditions
bonuses on satisfaction of one or more of the performance goals on that list (a
bonus plan of this type is “a 162(m) Bonus Plan”). A copy of the 2011 Plan is
included as Appendix B to our Proxy Statement filed on March 31, 2011.


The performance goal for our 162(m) Bonus Plan adopted by the Management
Development, Nominating and Governance Committee of the Company’s Board of
Directors (the “Committee”) for 2014 requires the sum of the loss ratio and the
expense ratio for MGIC’s primary new insurance written for that year to be less
than 40%. The loss ratio is incurred losses in 2014 for the Company’s 2014
primary new insurance written, divided by premiums earned in 2014 on that
business, and the expense ratio is the expenses of the Company’s insurance
operations in 2014 divided by the Company’s net premiums written in 2014. If
this goal is met, then the Committee will have discretion to make a subjective
determination of bonuses, within the bonus maximums provided in the 2011 Plan,
based on an assessment of shareholder value, return on investment, primary
business drivers (loss ratio, expense ratio and market share), loss mitigation,
management organization, capital position, effectiveness in dealings with
federal and state regulatory agencies, effectiveness in working with industry
trade organization to monitor and influence housing finance reform and other
matters impacting the private mortgage insurance industry, and the profitability
of our mix of new business. With the exception of targeted levels for the loss
ratio, expense ratio and market share, no specific targets were established for
any of these bonus criteria for 2014.
 
 

--------------------------------------------------------------------------------
